 



 

EXHIBIT 10.3

 



AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

 

This Amendment to Securities Purchase Agreement (this “Amendment”) is dated as
of December 12, 2016, between Real Goods Solar, Inc., a Colorado corporation
(the “Company”), and the purchasers identified on the signature pages hereto who
have executed this Amendment.

 

WHEREAS, the Company has entered into a Securities Purchase Agreement (the
“Purchase Agreement”), dated as of December 8, 2016, with the purchasers
identified therein (the “Purchasers”). Capitalized terms not otherwise defined
herein have the meanings set forth in the Purchase Agreement.

 

WHEREAS, Section 5.5 of the Purchase Agreement requires that an amendment to the
Purchase Agreement be approved in writing by the Company and the holders of at
least 50.1% in interest of the Shares based on the initial Subscription Amounts
thereunder (the “Requisite Purchasers”) if the amendment does not
disproportionately and adversely impacts one or more Purchasers.

 

WHEREAS, the Company and the Requisite Purchasers wish to amend the Purchase
Agreement by deleting Exhibit B-1 thereto and replacing it in its entirety by
Exhibit B-1 attached hereto.

 

NOW, THEREFORE, the Company and the Requisite Purchasers agree as follows:

 

1.Exhibit B-1 of each Purchase Agreement is hereby deleted and replaced in its
entirety by Exhibit B-1 attached hereto.

 

2.Except as specifically amended hereby, the Purchase Agreements remain in full
force and effect.

 

3.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original agreement, and all of which together shall be deemed
to be one and the same instrument. Signatures on this Amendment may be delivered
by facsimile or electronic transmission and shall be binding upon the parties so
transmitting their signatures.

 

(Signature Pages Follow)



 

   

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above. 



REAL GOODS SOLAR, INC.     By: /s/ Dennis Lacey     Name: Dennis Lacey    
Title:   Chief Executive Officer  



 

 

 



REQUISITE PURCHASERS

 

 

      Name                 By:           Name:         Title:  

 



   

